[Cite as State v. Vanmeter, 2011-Ohio-6110.]


                                       COURT OF APPEALS
                                    FAIRFIELD COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. John W. Wise, J.
                         Plaintiff-Appellee    :       Hon. Patricia A. Delaney, J.
                                               :
-vs-                                           :
                                               :       Case No. 2011-CA-0032
ANDREW J. VANMETER                             :
                                               :
                    Defendant-Appellant        :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Fairfield County
                                                   Court of Common Pleas, Case No. 2006-
                                                   CR-0197


JUDGMENT:                                          Affirmed




DATE OF JUDGMENT ENTRY:                            November 21, 2011

APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

GREG MARX                                          SCOTT P. WOOD
Fairfield County Prosecutor                        DAGGER, JOHNSTON, MILLER,
239 West Main St., Ste. 101                        OGILVIE & HAMPTON
Lancaster, OH 43130                                144 East Main Street
                                                   Lancaster, OH 43130
[Cite as State v. Vanmeter, 2011-Ohio-6110.]


Gwin, P.J.

        {1}     Defendant-appellant, Andrew J. Vanmeter, appeals the June 10, 2011

judgment entry of the Fairfield County Court of Common Pleas that revoked his

community control following judicial release and re-imposed his sentence. Plaintiff-

appellee is the State of Ohio.

                                STATEMENT OF THE FACTS AND CASE1

        {2}     On May 26, 2006, appellant was indicted on two counts of kidnapping, one

count of abduction, one count of rape, all felony charges, and one count of domestic

violence, a first-degree misdemeanor.

        {3}     As part of the negotiated plea agreement, the State dismissed Counts 1,

2, and 4 when appellant pled guilty to Counts 3 and 5, with a joint recommendation for a

total sentence of 4 ½ years. The parties jointly agreed to a prison sentence of 4 years

on Count 3, consecutive to a 6-month sentence on Count 5.

        {4}     On September 28, 2006, appellant entered guilty pleas and was convicted

of one count of abduction, in violation of R.C. 2905.02(A)(2), a felony of the third

degree, and one count of domestic violence, in violation of R.C. 2919.25(A), a

misdemeanor of the first degree. The trial court sentenced appellant to four years in

prison on the felony abduction and six months in jail on the misdemeanor domestic

violence. The trial court ordered that the sentences be served consecutive to each

other. The trial court noted that appellant’s sentence was a joint plea agreement in

accordance with Revised Code 2953.08(D). Further, the trial court noted that the parties


        1
           A Statement of the Facts underlying Appellant’s original conviction is unnecessary to our
disposition of this appeal. Any facts needed to clarify the issues addressed in Appellant’s assignment of
error shall be contained therein.
Fairfield County, Case No. 2011-CA-0032                                                           3


agreed that appellant would begin his jail sentence on the misdemeanor upon

completion of his prison sentence for the felony charge. [Judgment Entry of Sentence,

October 5, 2006 at 3]. Appellant did not file an appeal from the October 5, 2006

Judgment Entry2.

       {5}     Appellant was sent to a state penal institution and, by Judgment Entry filed

December 10, 2007, appellant was granted judicial release and placed on community

control for a period of five years.

       {6}     On March 19, 2008, the appellant was sentenced to fifteen days in jail

upon a stipulation that he had violated the conditions of his community control.

       {7}     On March 30, 2010, the State filed a motion to revoke appellant’s

community control sanctions citing a variety of alleged violations of conditions. A

Probable Cause hearing was held on April 1, 2010, and upon finding probable cause,

the trial court scheduled a revocation hearing for May 3, 2010. On April 30, 2010

appellant’s trial counsel filed a motion to continue the revocation hearing. By Judgment

Entry filed May 13, 2010, the trial court continued the hearing to May 27, 2010.

       {8}     A hearing to revoke appellant community control sanctions took place on

May 27, 2010. By Judgment Entry filed June 14, 2010 the trial court modified appellant’s

community control sanctions to include successful completion of the “EOCC program

and follow all recommendations of that program…” The court noted in this Judgment

Entry that the original sentences had been ordered to be served consecutively.

Appellant did not appeal the June 14, 2010 Judgment Entry of the trial court modifying

the terms of his community control sanctions.


       2
        The transcript from the original sentencing, which took place on September 28, 2006, was not
made a part of the record for purposes of this appeal.
Fairfield County, Case No. 2011-CA-0032                                                 4


       {9}    On March 31, 2011, the State filed a motion to revoke appellant’s

community control sanctions citing a variety of alleged violations of conditions. A

Probable Cause hearing was held on May 3, 2011, and upon finding probable cause,

the trial court scheduled a revocation hearing for June 6, 2011.

       {10}   On June 6, 2011, a hearing was held on the State’s motion to revoke

appellant’s community control. At that hearing, appellant stipulated to the violations and

requested the trial court to allow appellant to remain on community control. Appellant

also argued that if the trial court were to order into execution the balance of his

sentence, appellant should be given credit for all time served toward the four-year

sentence on the felony charge since the felony sentence and misdemeanor sentence

should have been ordered concurrently with each other. The trial court took the matter

under advisement.

       {11}   The trial court conducted the sentencing hearing on June 8, 2011. The trial

court revoked appellant’s community control and imposed the balance of appellant’s

sentence. During that hearing the trial court noted,

       {12}   “After reviewing the file, which is the written record in the case,

considering the statements made by everybody who spoke on June the 6th and

applying the law, the court finds, Mr. VanMeter, with respect to count five - that's the

domestic violence that there was a six-month jail sentence in that case. The court finds

that that sentence has been served. In other words, you've already served more than

180 days in the Fairfield County Jail. A six-month sentence is a 180-day sentence,

actually. And that time has been served.
Fairfield County, Case No. 2011-CA-0032                                                   5


       {13}   “With respect to count three, the abduction with the four-year felony

sentence, the court finds that you are not amenable to community control and revokes

your community control and orders the balance of that sentence into effect.

       {14}   “At the hearing we had the other day, there were some calculations put

out there about the amount of credit. And the court grants the credit. There was a total

of 870 days up to or through May 27th. And so what I did -- and if you apply 180 days of

those 870 days, that left-- to the misdemeanor count, that leaves 690 days as of May

the 27th to give you credit for. And what I did, I brought it through today, June the 8th,

which is a total of 702 days credit through today, June the 8th, against that sentence.

       {15}   “And the court finds, after reviewing the law, Section 2929.41, specifically

Sections (A) and (B)(1), but that entire section of 2929.41, that it is lawful to order both

misdemeanor and felony sentences to be served consecutively to each other. And the

court finds that it did that….” (Sent. T. June 8, 2011 at 4-5).

       {16}   Appellant has timely appealed raising as his sole assignment of error:

       {17}   “I. THE TRIAL COURT FAILED TO GIVE APPELLANT THE PROPER

AMOUNT OF JAIL TIME CREDIT AS A RESULT OF A SENTENCE THAT WAS

CONTRARY TO LAW.”

                                                 I.

       {18}   Appellant argues that the trial court erred by ordering appellant to serve

his felony prison sentence consecutively to his jail sentences for his misdemeanor

convictions. According to appellant, Ohio law requires that the sentences for his

misdemeanor convictions be served concurrently with his sentence based on his felony

conviction. Therefore, appellant argues, the trial court should have credited the 180
Fairfield County, Case No. 2011-CA-0032                                                   6


days appellant served in jail for his misdemeanor convictions toward the four-year

prison sentence he received for violating the community control imposed by the trial

court. We disagree.

       {19}   Prior to considering appellant's assignments of error, we begin by noting

that the rules dealing with a violation of an original sentence of community control (R.C.

2929.15) should not be confused with the sections of the Revised Code regarding early

judicial release (R.C. 2929.20) even though the language of R.C. 2929.20(I) contains

the term “community control” in reference to the status of an offender when granted

early judicial release. State v. Mann, 3rd Dist. No. 3-03-42, 2004-Ohio-4703 at ¶6; State

v. Durant, Stark App. No. 2005 CA 00314,2006-Ohio-4067.

       {20}   The Court of Appeals for the Third District further explained, in Mann, the

differences between the rules dealing with a violation of an original sentence of

community control and the rules dealing with judicial release. In doing so, the court

stated:

       {21}   “R.C. 2929.15(B) only applies to offenders who were initially sentenced to

community control sanctions and permits a trial court to newly impose a prison term

upon an offender who later violates the community control sanctions. [Citations omitted.]

       {22}   “In contrast, an offender who has been granted early judicial release has

already been ordered to serve a term of incarceration as part of the original sentence

but, upon motion by the "eligible offender," is released early from prison. * * * If a trial

court chooses to grant early judicial release to an eligible offender, R.C. 2929.20(I)

conditionally reduces the already imposed term of incarceration, and the trial court is

required to place the eligible offender under appropriate community control sanctions
Fairfield County, Case No. 2011-CA-0032                                                           7


and conditions. * * * The result is that the eligible offender's original prison sentence is

then conditionally reduced until the offender either successfully completes the

mandatory conditions of community control or violates the conditions of community

control. When an offender violates his community control requirements, the trial court

may re-impose the original prison sentence and require the offender to serve the

balance remaining on the original term. [Citations omitted.] Mann at ¶ 7, ¶ 8.

       {23}    In the case at bar, the trial court ordered that the sentences be served

consecutive to each other. The trial court noted that appellant’s sentence was a joint

plea agreement in accordance with Revised Code 2953.08(D). Further, the trial court

noted that the parties agreed that appellant would begin his jail sentence on the

misdemeanor upon completion of his prison sentence for the felony charge. The trial

court further ordered that the jail time credits “should be applied to the jail sentence

imposed herein…” [Judgment Entry of Sentence, October 5, 2006 at 3]. Appellant was

sent to prison. Appellant did not appeal this sentence, which he could have, and

challenged the trial court's failure to run misdemeanor conviction concurrently with his

felony sentence or the trial court’s order that jail time credit be granted against

appellant’s jail as opposed to prison, sentence.3

       {24}    A trial court is authorized to make a misdemeanor jail sentence

consecutive to a felony prison sentence. R. C. 2929.41 states in pertinent part as

follows.

       {25}    “(B)(1) A jail term or sentence of imprisonment for a misdemeanor shall be

served consecutively to any other prison term, jail term, or sentence of imprisonment


       3
         We note again that the record before this Court indicates that appellant agreed to both the
consecutive nature of the sentences and the grant of jail time credit.
Fairfield County, Case No. 2011-CA-0032                                                   8


when the trial court specifies that it is to be served consecutively or when it is imposed

for a misdemeanor violation of section 2907.322, 2921.34, or 2923.131 of the Revised

Code.” (Emphasis added).

      {26}      In the case at bar, the trial court specifically ordered the sentences to be

served consecutive to one another by agreement of the parties.

      {27}      Accordingly, appellant’s sole Assignment of Error is overruled.

      {28}      The judgment of the Fairfield County Court of Common Pleas is affirmed.



By Gwin, P.J.,

Wise, J., and

Delaney, J., concur

                                           _________________________________
                                           HON. W. SCOTT GWIN

                                           _________________________________
                                           HON. JOHN W. WISE

                                           _________________________________
                                           HON. PATRICIA A. DELANEY



WSG:clw 1109
[Cite as State v. Vanmeter, 2011-Ohio-6110.]


              IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                    :
                                                 :
                            Plaintiff-Appellee   :
                                                 :
                                                 :
-vs-                                             :       JUDGMENT ENTRY
                                                 :
ANDREW J. VANMETER                               :
                                                 :
                                                 :
                        Defendant-Appellant      :       CASE NO. 2011-CA-0032




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Fairfield County Court of Common Pleas is affirmed.              Costs to

appellant.




                                                     _________________________________
                                                     HON. W. SCOTT GWIN

                                                     _________________________________
                                                     HON. JOHN W. WISE

                                                     _________________________________
                                                     HON. PATRICIA A. DELANEY